CONGER, District Judge.
Motion granted and complaint dismissed on authority of Kraft v. A. H. Bull S. S. Co., D. C., 28 F.Supp. 437. The within case differs from Hunt v. United States, D.C., 17 F.Supp. 578, affirmed, 2 Cir., 91 F.2d 1014, certiorari denied 302 U.S. 752, 58 S.Ct. 271, 82 L.Ed. 581, in that the seaman in the Hunt case was hired as a member of the crew, paid weekly on a monthly basis, slept and ate on the vessel and was subject to discipline of the master and chief officer. In the within case the seaman was discharged as a member of the crew and was hired as a member of a “shore gang” to effect repairs and was not under the direction of the master or any ship officer. The test is whether the seaman is a member of the crew. I think not in the instant case.
Settle order on notice.